Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


ROSA SERRANO AND TLP-EPL
ENTERPRISES, INC. D/B/A THE LENS
FACTORY,


                            Appellants,

v.

FRANCIS PROPERTIES I, LTD,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 

No. 08-11-00190-CV

Appeal from the

383rd District Court
of El Paso County, Texas

(TC# 2010-4620)



MEMORANDUM OPINION

	This appeal is before the Court on its own motion to determine whether the appeal should
be dismissed for want of prosecution.  Finding that Appellants have not filed a brief or a motion for
extension of time, we dismiss the appeal.
	This Court possesses the authority to dismiss an appeal for want of prosecution when the
Appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation for
such failure.  Tex. R. App. P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex.
App. - San Antonio 1998, no writ).
	On September 12, 2011, the Clerk of the Court notified Appellants that their brief was past
due and no motion for extension of time to file a brief had been received.  The Clerk also informed
the parties of the Court's intent to dismiss the appeal for want of prosecution unless, within ten days
of the notice, a party responded showing grounds to continue the appeal.  No response has been
received as of this date.  We dismiss the appeal for want of prosecution.  Tex. R. App. P. 38.8(a)(1),
42.3(c).
	Also pending before this Court is Appellants' motion to consolidate appeals.  Having
dismissed Appellants' appeal in this case, Appellants' motion to consolidate appeals is now moot.
Consequently, the motion is denied as moot.

						GUADALUPE RIVERA, Justice
November 2, 2011

Before McClure, C.J., Rivera, J., and Antcliff, J.